Citation Nr: 0513532	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  93-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for a bilateral hand 
condition.

3.  Entitlement to service connection for a bilateral wrist 
condition.

4.  Entitlement to service connection for a cervical spine 
condition as secondary to service-connected scoliosis of the 
lumbar spine.

5.  Entitlement to an increased evaluation for scoliosis of 
the lumbar spine, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1980.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied the benefits sought 
on appeal.  In September 1998, at the veteran's request, the 
records were transferred to the Indianapolis RO, where 
appellate processing was continued.

In a March 2000 decision, the Board denied each of the 
veteran's service-connection claims as not well grounded and 
remanded the issue of entitlement to an increased evaluation 
for scoliosis of the lumbar spine.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2000 Order, the Court vacated 
the Board's decision with respect to the denial of his 
service-connection claims and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Remand and to Stay Further Proceedings. 

In an August 2001 decision, the Board again denied the 
veteran's service-connection claims.  In a September 2002 
decision, the Board also denied the veteran's claim for an 
evaluation in excess of 20 percent for scoliosis of the 
lumbar spine.  Thereafter, the Court issued two separate 
Orders vacating the Board's decisions.  The Court issued a 
December 2002 Order which vacated the Board's August 2001 
decision that denied the veteran's service-connection claims.  
The Court then issued a May 2003 Order which vacated the 
Board's September 2002 decision that denied the veteran's 
claim for an increased evaluation of his service-connected 
scoliosis of the lumbar spine.  Both Orders remanded the 
issues back to the Board for development consistent with the 
parties' Joint Motions for Remand.  

In January 2004, the Board remanded the case again for 
additional development and adjudication, all of which has 
been accomplished.  The case is once again before the Board 
for review.

The Board notes that a newly raised issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine has been reasonably raised by the 
record.  As this matter has not been procedurally developed 
for appellate review, it is being referred back to the RO for 
appropriate action and will be discussed in the REMAND 
portion of this decision below.

The Board also notes that the issues involving service 
connection for a cervical spine condition and entitlement to 
an increased evaluation for scoliosis of the lumbar spine are 
intertwined with the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for degenerative disc of the lumbar 
spine.  Therefore, these issues are also addressed in the 
REMAND portion of the decision and will be deferred.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's enlistment examination in April 1976 shows 
that he had pes planus (flat feet).  

3.  The veteran's preexisting bilateral flat feet disorder 
was not shown to have increased in severity during service.
 
4.  The veteran first began experiencing paresthesias and 
weakness of the hands and wrists following a cervical spine 
injury in 1990.

5.  No medical evidence shows that the veteran suffers from a 
bilateral hand condition as a result of an incident or injury 
during his period of military service. 

6.  No medical evidence shows that the veteran suffers from a 
bilateral wrist condition as a result of an incident or 
injury during his period of military service. 


CONCLUSIONS OF LAW

1.  Bilateral flat feet were not incurred in or aggravated by 
service.  38 U.S.C.A.   §§ 105, 1110, 1111, 1112, 1113, 1153, 
5103A, 5107(b) (West 2002); 38 C.F.R.     §§ 3.303, 3.306 
(2004).

2.  A bilateral hand condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A bilateral wrist condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral flat 
feet, a bilateral hand condition, and a bilateral wrist 
condition.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address these issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The Board finds that the notice requirements have been met in 
this case.  In particular, the veteran was issued rating 
decisions in July 1990 and February 1995, Supplemental 
Statements of the Case (SSOC) in July 1997 and December 2004, 
as well as letters by the Appeals Management Center (AMC) 
dated in January 2004 and February 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SSOC's notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the 
January 2004 letter by the AMC notified the veteran of the 
division of responsibility between himself and VA in 
obtaining evidence needed to substantiate his claims.  This 
letter also clearly sets forth the evidence received by VA 
and what evidence is required to support his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 
U.S.C.A.  § 5103.  

The Board notes that the January 2004 letter was not provided 
prior to the initial RO adjudication of his claims, as 
required by a recent Court decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case is harmless error, as the content of the notice fully 
complies with the requirements of 38 U.S.C.  § 5103(a) and 38 
C.F.R. § 3.159(b) and the veteran has had multiple 
opportunities to submit evidence and argument in support of 
his claim.  In other words, the essential fairness of the 
adjudication process has not been affected by the error.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005). 

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.  With 
respect to the fourth element, the Board notes that the 
February 2004 letter by the AMC specifically requested that 
the appellant: "Please provide us with any additional 
evidence or information you may have pertaining to your 
appeal."  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
appellant and his representative.  Moreover, as will be 
discussed below, additional examinations would serve no 
useful purpose other than to delay adjudication.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 





II.  Bilateral Flat Feet

The veteran claims that he suffers from bilateral flat feet 
as a result of service.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. §3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. §3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  See 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id. 

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 03-2003 (July 16, 2003).

In this case, the presumption of soundness does not apply, as 
the veteran's service medical records show that pes planus 
was present on his initial examination for service in April 
1976.  Therefore, the crucial issue before the Board is 
whether the veteran's preexisting bilateral flat foot 
condition was aggravated during service.  To make this 
determination, the Board must consider the veteran's service 
medical records as well as evidence developed after service.

The service medical records make no reference to complaints 
or treatment for the veteran's bilateral flat foot condition.  
Although the veteran was treated for eight puncture wounds in 
his right foot in January 1980, there was no mention of his 
flat foot condition contained in any of these records.  
Indeed, on VA examination in April 1994, approximately 14 
years after service, the veteran was shown to have pes planus 
with callosities, with no indication that this condition had 
increased during service.  

Accordingly, there is no indication from the service records 
or other evidence of record that the veteran's bilateral flat 
foot condition increased in severity during service.  Despite 
the veteran's statements that his flat foot condition had its 
onset in service, his statements alone are insufficient to 
prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) and Espiritu, 2 Vet. App. at 494-95.  As the medical 
evidence demonstrates that flat feet were present on entrance 
into service and, in the absence of any showing of an 
increase in severity during service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral flat feet.  

The Board also finds that further examination at this time 
would serve no useful purpose.  The veteran has already been 
afforded VA examinations in which his flat foot condition was 
identified.  Given the fact that this condition was shown on 
entry into service, with no evidence that it worsened during 
service, another examination is not necessary to consider his 
claim.  38 U.S.C.A. § 5103A(a), 38 C.F.R. § 3.159(c)(4).

III.  Bilateral Hand and Wrist Conditions

The veteran maintains that he currently suffers from 
bilateral hand and wrist conditions which began during his 
period of military service.  He claims that extensive use of 
hand tools and electric drills while working as a sheet 
metalist resulted in chronic pain and weakness in both hands 
and wrists.  For the reasons that follow, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims. 

The veteran's service medical records do not show any 
treatment or finding pertaining to either hand or wrist other 
than a laceration on the left hand.  However, service 
connection for the residuals of that laceration has been 
established and is not an issue currently before the Board.  
No other chronic disability pertaining to either hand or 
wrist was shown to have been present in service. 

A November 1980 VA examination report documented the 
veteran's history of a laceration to the left hand.  However, 
no other problem concerning either hand or wrist was 
reported.  The evidence shows that the veteran first began 
experiencing significant neurological symptoms in his hands 
and wrists following his cervical spine injury in 1990.  A 
February 1993 letter from N.M., M.D., for example, indicated 
that the veteran began experiencing alternating paresthesias 
and weakness in his upper extremities after he fell and 
injured his neck in April 1990.  These findings are 
consistent with a February 1994 letter from E.Z. M.D., in 
which he stated that the veteran began experiencing cervical 
pain and paresthesias of the upper extremities since he fell 
in April 1990, including his arms and last two fingers of 
both hands.  While Dr. E.Z. also recorded the veteran's 
statement that he injured his wrists in service while 
drilling holes in a piece of aluminum, he provided no 
additional diagnosis to account for the veteran's complaints 
and did not confirm the veteran's claim that this disorder 
was related to service.  He further commented that there was 
no definite documentation concerning the nature of the 
veteran's complaints.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  

M.D., D.O., also concluded in a February 1993 letter that the 
veteran suffered from cervical radiculopathy.  He reported 
treating the veteran since 1986.  Lumbar disc disease was 
revealed in April 1986, and a herniated disc of the cervical 
spine was shown in June 1990.  In a March 1994 letter, Dr. 
M.D. added that he had been treating the veteran for cervical 
radiculopathy, bilateral carpal tunnel syndrome, and 
bilateral ulnar neuropathy, each of which were confirmed on 
electrodiagnostic studies.  He indicated that an examination 
in March 1993 revealed numbness and tingling in both hands, 
and that an examination performed in February 1994 revealed 
depressed deep tendon reflexes in both upper extremities.  
Dr. M.D. concluded by stating that the veteran had cervical 
radiculopathy and bilateral carpal tunnel syndrome.  At no 
time, however, did he link these conditions to service or to 
a service-connected disability.  In short, no medical 
evidence supports the veteran's claim that his duties in 
service were the cause of his hand and wrist complaints.  

The veteran underwent a VA examination in April 1994, at 
which time he complained of radiating pain from his neck to 
both hands and fingers.  He also reported occasional pain in 
his right wrist.  On physical examination, the veteran's 
hands and fingers demonstrated full range of motion.  X-rays 
of the hands disclosed minimal degenerative disease and soft 
tissue swelling of the right hand.  There were no complaints 
that problems in service led to these conditions.  The 
veteran claimed that it was his back condition that was the 
cause of his neck injury.  No medical opinion related the 
veteran's complaints to his period of military service. 

At hearings held in March 1994 and March 1996, the veteran 
explained that he constantly used hand tools in service while 
working as a sheet metalist and locksmith.  He described an 
incident in which he injured his left wrist while drilling 
holes in a resistant piece of aluminum.  At his March 1996 
hearing, however, he expressed his belief that numbness in 
his fingers was caused by his nonservice-connected cervical 
spine condition. 

After reviewing the record, the Board finds that the record 
contains no competent medical evidence that the veteran 
suffers from disability involving either hand or wrist as a 
result of service.  Service medical records show no chronic 
disability with respect to either hand or wrist, other than a 
laceration of the left hand which is not an issue before the 
Board.  The Board also places significant weight on the fact 
that he first reported pain and weakness in his hands and 
wrists in 1990, approximately 10 years after his separation 
from service.  Furthermore, the record contains no opinion 
from a medical professional which links either hand or wrist 
condition to his period of military service.  Indeed, the 
medical evidence suggests that the veteran's radicular 
symptoms in both upper extremities are merely symptoms of his 
cervical spine disability.  

The Board recognizes that private medical professionals 
recorded the veteran's statements in which he alleged that 
his current bilateral hand and wrist conditions began in 
service.  However, no medical professional has indicated that 
any of these complaints were related to service.  Leshore,  8 
Vet. App. at 409.  Indeed, as noted above, the medical 
evidence indicates that veteran's problems stem from his post 
service neck injury in 1990.

Overall, the evidence does not show that the veteran's 
bilateral hand and wrist conditions are related to service.  
The only evidence in support of the veteran's claim includes 
the veteran's own lay statements, which are insufficient to 
establish a nexus between his current disability and his 
period of military service.  See Grottveit and Espiritu, both 
supra.  The Board also finds that further examination of the 
veteran's hands and wrists is not warranted, as there is 
sufficient evidence of record to consider the merits of his 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(4).  The 
Board thus concludes that the preponderance of the evidence 
is against the veteran's claims of entitlement to service 
connection for a bilateral hand and wrist condition.  Thus, 
the appeal is denied.


ORDER

Service connection for bilateral flat feet is denied.

Service connection for a bilateral hand condition is denied.

Service connection for a bilateral wrist condition is denied.


REMAND

In an SSOC issued in July 1997, the RO denied the veteran's 
claim of entitlement to service connection for a herniated 
disc of the lumbar spine.  Since the veteran did not file a 
Notice of Disagreement (NOD) within one year, that decision 
is final and is not subject to revision upon the same factual 
basis.  See 38 U.S.C.A  § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2004).

A November 2004 VA examination report, however, includes a 
medical opinion that it is at least as likely as not that the 
veteran's degenerative disc disease is related to service.  
The Court has stated that the Board is obligated to "seek out 
all issues [that] are reasonably raised from a liberal 
reading of the documents or oral testimony submitted prior to 
the BVA decision."  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  Thus, the November 2004 examination report 
reasonably raises the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine.  This issue is therefore referred back to the 
RO for appropriate action.  Thereafter, the RO should return 
the claims file to the Board to adjudicate this issue only if 
the veteran perfects his appeal in a timely manner.  

The Board also notes that the issues involving an increased 
evaluation for scoliosis of the lumbar spine and service 
connection for a cervical spine condition as secondary to a 
service-connected lumbar spine disability are inextricably 
intertwined with the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine.  The Court has held that all issues 
inextricably intertwined with an issue certified for appeal 
should be identified and fully developed prior to appellate 
review of the certified issue.  See Harris v. Derwinski, 1 
Vet App. 180 (1991).  Therefore, appellate review of these 
matters is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the newly 
raised issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine.  If this claim is 
denied, the veteran must initiate his 
appeal by filing a timely NOD and the RO 
should provide the veteran with an SOC 
addressing this issue.  Thereafter, the 
veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue unless he perfects his appeal.

2.  After the action requested above has 
been completed, the RO should review the 
record and, as necessary, readjudicate 
the issue of entitlement to service 
connection for a cervical spine condition 
as secondary to a service-connected 
lumbar spine disability, as well as the 
issue of entitlement to an increased 
evaluation for scoliosis of the lumbar 
spine.  Any further development 
considered necessary should be 
undertaken.

3.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished with an SSOC, if in order, 
and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellant consideration, as appropriate.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


